DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 11/30/2022 for application number 17/458,897. 
Claims 2-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 8-12, 14-17, 20-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Pub. No. 2015/0193446) in view of Screen Captures from Portal Video Game at https://www.youtube.com/watch?v=GsfUZE7Zm_4 (see OA appendix document of 3/17/2022).

In reference to claim 2, Barnett teaches a information processing device comprising: circuitry (device, para. 0031) configured to: display at least one window within a free viewpoint space of a main content (plurality of portals are displayed within first content; first content can be free viewpoint navigable, such as shopping district or store, para. 0023-30), the at least one window related to sub-content (portals relate to sub-content of related points of interest, para. 0028-30, 0035-38) of a free viewpoint space separate from the free viewpoint space of the main content (content separate from sub-content, like a map with districts of a city, or a shopping district with particular stores, para. 0024-27), and the at least one window displays the sub-content at a reproduction position … the reproduction position being determined by a predetermined algorithm (imagery in portal is determined by the imagery having a high rank, para. 0006); change the at least one window within a field of view of a viewer …; and switch the main content to the sub-content … (user can zoom in on portal, changing its size, and switch from the first content to the sub-content in the portal, para. 0023-30, 0035-38, figs. 5-8).
However, Barnett does not teach and the at least one window displays the sub-content at a reproduction position based on at least one of a sub-content viewpoint position, a sub-content line-of-sight direction, and a sub-content reproduction time; change the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window; and switch the main content to the sub-content in response to passing through a window frame of the at least one window.
Portal teaches the at least one window displays the sub-content at a reproduction position based on at least one of a sub-content viewpoint position, a sub-content line-of-sight direction, and a sub-content reproduction time (see images 2-3: the imagery is determined by the position and line of sight of the portal within the sub-content, simulating a window into the sub-content); change the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window (see images 2-3: as the user approaches the portal, it takes up more of the FoV); and switch the main content to the sub-content in response to passing through a window frame of the at least one window such that when the main content is switched to the sub-content the sub- content is displayed as new main content (see the sequence of images 1-6: when the user steps through the portal, they are teleported to a different location, and behind the user is a portal back to the first position, images 3-8).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett and Portal before the earliest effective filing date, to modify the portals as disclosed by Barnett to include the passing-through navigation as taught by Portal.
One of ordinary skill in the art would have been motivated to modify the portals of Barnett to include the passing-through navigation of Portal because the passing-through navigation of Portal is a well-known and intuitive way of handling portals. 
In reference to claim 3, Barnett teaches the information processing device according to claim 2, wherein the circuitry is configured to select the sub-content as a candidate for a display by switching destination from the main content currently being displayed (plurality of sub-content portals are chosen as relevant points of interest relating to the main content, para. 0035).
In reference to claim 4, Barnett teaches the information processing device according to claim 3, wherein the sub-content is selected based on information included in screen (the sub-content is selected based on what the main content is currently being displayed; for example, if a virtual shopping mall is displayed, then the sub-content is stores related to the mall, para. 0035).
In reference to claim 5, Barnett teaches the information processing device according to claim 4, wherein the sub-content is selected based on whether or not a certain feature point or object is included (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).
In reference to claim 8, Barnett and Portal teach the information processing device according to claim 3, wherein sub-content is selected when operation of the viewer is detected (Barnett teaches the user can select the portal and switch content by zooming in on the portal, para. 0023-30, 0035-38, figs. 5-8).
In reference to claim 9, Portal teaches the information processing device according to claim 2, wherein the circuitry is configured to change the at least one window includes changing a size of the at least one window within the field of view of a viewer based on the distance between the viewer and the at least one window (see images 2-3: as the user approaches the portal, the portal becomes larger and takes up more of the FoV).
In reference to claim 10, Portal teaches the information processing device according to claim 2, wherein the circuitry is configured to change the at least one window includes changing video through the at least one window based on a viewing direction of the viewer and a viewing position of the viewer (see images 7-8, the video visible through the portal is changed depending on the direction and position of the viewer, like a window to the other area).
In reference to claim 11, Barnett teaches the information processing device according to claim 2, wherein the circuitry is further configured to determine a position of the at least one window within the main content (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).
In reference to claim 12, Barnett teaches the information processing device according to claim 11, wherein the position of the at least one window is determined based on a certain object within the main content (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).

In reference to claim 14, Barnett teaches a method (para. 0024) comprising: displaying at least one window within a free viewpoint space of a main content (plurality of portals are displayed within first content; first content can be free viewpoint navigable, such as shopping district or store, para. 0023-30), the at least one window related to sub-content (portals relate to sub-content of related points of interest, para. 0028-30, 0035-38) of a free viewpoint space separate from the free viewpoint space of the main content (content separate from sub-content, like a map with districts of a city, or a shopping district with particular stores, para. 0024-27) and the at least one window displays the sub-content at a reproduction position … the reproduction position being determined by a predetermined algorithm (imagery in portal is determined by the imagery having a high rank, para. 0006); changing the at least one window within a field of view of a viewer …; and switching the main content to the sub-content … (user can zoom in on portal, changing its size, and switch from the first content to the sub-content in the portal, para. 0023-30, 0035-38, figs. 5-8).
However, Barnett does not teach the at least one window displays the sub-content at a reproduction position based on at least one of a sub-content viewpoint position, a sub-content line-of-sight direction, and a sub-content reproduction time; change the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window; and switch the main content to the sub-content in response to passing through a window frame of the at least one window such that when the main content is switched to the sub-content the sub- content is displayed as new main content.
Portal teaches the at least one window displays the sub-content at a reproduction position based on at least one of a sub-content viewpoint position, a sub-content line-of-sight direction, and a sub-content reproduction time (see images 2-3: the imagery is determined by the position and line of sight of the portal within the sub-content, simulating a window into the sub-content);changing the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window (see images 2-3: as the user approaches the portal, it takes up more of the FoV); and switching the main content to the sub-content in response to passing through a window frame of the at least one window (see the sequence of images 1-6: when the user steps through the portal, they are teleported to a different location) such that when the main content is switched to the sub-content the sub- content is displayed as new main content (see the sequence of images 1-6: when the user steps through the portal, they are teleported to a different location, and behind the user is a portal back to the first position, images 3-8).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett and Portal before the earliest effective filing date, to modify the portals as disclosed by Barnett to include the passing-through navigation as taught by Portal.
One of ordinary skill in the art would have been motivated to modify the portals of Barnett to include the passing-through navigation of Portal because the passing-through navigation of Portal is a well-known and intuitive way of handling portals. 
In reference to claim 15, Barnett teaches the method according to claim 14, comprising selecting the sub-content as a candidate for a display by switching destination from the main content currently being displayed (plurality of sub-content portals are chosen as relevant points of interest relating to the main content, para. 0035).
In reference to claim 16, Barnett teaches the method according to claim 15, wherein the sub-content is selected based on information included in screen (the sub-content is selected based on what the main content is currently being displayed; for example, if a virtual shopping mall is displayed, then the sub-content is stores related to the mall, para. 0035).
In reference to claim 17, Barnett teaches the method according to claim 16, wherein the sub-content is selected based on whether or not a certain feature point or object is included (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).
In reference to claim 20, Barnett and Portal teach the method according to claim 15, wherein sub-content is selected when operation of the viewer is detected (Barnett teaches the user can select the portal and switch content by zooming in on the portal, para. 0023-30, 0035-38, figs. 5-8).
In reference to claim 21, Portal teaches the method according to claim 14, wherein changing the at least one window includes changing a size of the at least one window within the field of view of a viewer based on the distance between the viewer and the at least one window (see images 2-3: as the user approaches the portal, the portal becomes larger and takes up more of the FoV).
In reference to claim 22, Portal teaches the method according to claim 14, wherein changing the at least one window includes changing video through the at least one window based on a viewing direction of the viewer and a viewing position of the viewer (see images 7-8, the video visible through the portal is changed depending on the direction and position of the viewer, like a window to the other area).
In reference to claim 23, Barnett teaches the method according to claim 14, comprising determining a position of the at least one window within the main content (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).
In reference to claim 24, Barnett teaches the method according to claim 23, wherein the position of the at least one window is determined based on a certain object within the main content (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).

In reference to claim 26, Barnett teaches one or more non-transitory computer media containing instructions that when executed by one or more processing devices cause the one or more processing devices to perform the steps of (para. 0041): displaying at least one window within a free viewpoint space of a main content (plurality of portals are displayed within first content; first content can be free viewpoint navigable, such as shopping district or store, para. 0023-30), the at least one window related to sub-content (portals relate to sub-content of related points of interest, para. 0028-30, 0035-38) of a free viewpoint space separate from the free viewpoint space of the main content (content separate from sub-content, like a map with districts of a city, or a shopping district with particular stores, para. 0024-27) and the at least one window displays the sub-content at a reproduction position … the reproduction position being determined by a predetermined algorithm (imagery in portal is determined by the imagery having a high rank, para. 0006); changing the at least one window within a field of view of a viewer …; and switching the main content to the sub-content … (user can zoom in on portal, changing its size, and switch from the first content to the sub-content in the portal, para. 0023-30, 0035-38, figs. 5-8).
However, Barnett does not teach the at least one window displays the sub-content at a reproduction position based on at least one of a sub-content viewpoint position, a sub-content line-of-sight direction, and a sub-content reproduction time; change the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window; and switch the main content to the sub-content in response to passing through a window frame of the at least one window such that when the main content is switched to the sub-content the sub- content is displayed as new main content.
Portal teaches the at least one window displays the sub-content at a reproduction position based on at least one of a sub-content viewpoint position, a sub-content line-of-sight direction, and a sub-content reproduction time (see images 2-3: the imagery is determined by the position and line of sight of the portal within the sub-content, simulating a window into the sub-content); changing the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window (see images 2-3: as the user approaches the portal, it takes up more of the FoV); and switching the main content to the sub-content in response to passing through a window frame of the at least one window (see the sequence of images 1-6: when the user steps through the portal, they are teleported to a different location) such that when the main content is switched to the sub-content the sub- content is displayed as new main content (see the sequence of images 1-6: when the user steps through the portal, they are teleported to a different location, and behind the user is a portal back to the first position, images 3-8).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett and Portal before the earliest effective filing date, to modify the portals as disclosed by Barnett to include the passing-through navigation as taught by Portal.
One of ordinary skill in the art would have been motivated to modify the portals of Barnett to include the passing-through navigation of Portal because the passing-through navigation of Portal is a well-known and intuitive way of handling portals.

Claims 6-7, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Pub. No. 2015/0193446) in view of Portal Video Game (see OA appendix document of 3/17/2022) as applied to claims 3 and 15 above, and in further view of De Napoli Ferreira et al. (Pub. No. 2016/0179808).

In reference to claim 6, Barnett and Portal do not teach the information processing device according to claim 3, wherein the sub-content is selected based on attribute information of the viewer.
Ferreira teaches the information processing device according to claim 3, wherein the sub-content is selected based on attribute information of the viewer (user attributes like role, previous views, etc, used to select content for display, para. 0080-97).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Ferreira before the earliest effective filing date, to modify the sub-content selection as disclosed by Barnett to include the user attributes as taught by Ferreira.
One of ordinary skill in the art would have been motivated to modify the sub-content selection of Barnett to include the user attributes of Ferreira because it would help select relevant sub-content for the user (Ferreira, para. 0004).
In reference to claim 7, Barnett and Portal do not teach the information processing device according to claim 3, wherein the sub-content is selected based on a viewing situation of the viewer.
Ferreira teaches the information processing device according to claim 3, wherein the sub-content is selected based on a viewing situation of the viewer (type of device is used in selecting content, para. 0080-97).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Ferreira before the earliest effective filing date, to modify the sub-content selection as disclosed by Barnett to include the device type as taught by Ferreira.
One of ordinary skill in the art would have been motivated to modify the sub-content selection of Barnett to include the device type of Ferreira because it helps select an appropriate amount of content for the type of the device the user is currently on (Ferreira, para. 0087).

In reference to claim 18, Barnett and Portal do not teach the method according to claim 15, wherein the sub-content is selected based on attribute information of the viewer.
Ferreira teaches the method according to claim 15, wherein the sub-content is selected based on attribute information of the viewer (user attributes like role, previous views, etc, used to select content for display, para. 0080-97).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Ferreira before the earliest effective filing date, to modify the sub-content selection as disclosed by Barnett to include the user attributes as taught by Ferreira.
One of ordinary skill in the art would have been motivated to modify the sub-content selection of Barnett to include the user attributes of Ferreira because it would help select relevant sub-content for the user (Ferreira, para. 0004).
In reference to claim 19, Barnett and Portal do not teach the method according to claim 15, wherein the sub-content is selected based on a viewing situation of the viewer.
Ferreira teaches the method according to claim 15, wherein the sub-content is selected based on a viewing situation of the viewer (type of device is used in selecting content, para. 0080-97).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Ferreira before the earliest effective filing date, to modify the sub-content selection as disclosed by Barnett to include the device type as taught by Ferreira.
One of ordinary skill in the art would have been motivated to modify the sub-content selection of Barnett to include the device type of Ferreira because it helps select an appropriate amount of content for the type of the device the user is currently on (Ferreira, para. 0087).

Claims 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Pub. No. 2015/0193446) in view of Portal Video Game (see OA appendix document of 3/17/2022) as applied to claims 2 and 14 above, and in further view of Dawson et al. (Pub. No. 2009/0276718).

In reference to claim 13, Barnett and Portal do not teach the information processing device according to claim 2, wherein the circuitry is to determine a display position within the sub-content based on a past viewing history of the viewer.
Dawson teaches the information processing device according to claim 2, wherein the circuitry is to determine a display position within the sub-content based on a past viewing history of the viewer (the user’s persona profile, which includes past viewing history, is used to determine the position for the user when they teleport to a different virtual area, para. 0027-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Dawson before the earliest effective filing date, to modify the sub-content as disclosed by Barnett to include the sub-content position as taught by Dawson.
One of ordinary skill in the art would have been motivated to modify the sub-content of Barnett to include the sub-content position of Dawson because it helps place users in virtual locations that they would like to be in (Dawson, para. 0031).
In reference to claim 25, Barnett and Portal do not teach the method according to claim 14, comprising determining a display position within the sub-content based on a past viewing history of the viewer.
Dawson teaches the method according to claim 14, comprising determining a display position within the sub-content based on a past viewing history of the viewer (the user’s persona profile, which includes past viewing history, is used to determine the position for the user when they teleport to a different virtual area, para. 0027-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Dawson before the earliest effective filing date, to modify the sub-content as disclosed by Barnett to include the sub-content position as taught by Dawson.
One of ordinary skill in the art would have been motivated to modify the sub-content of Barnett to include the sub-content position of Dawson because it helps place users in virtual locations that they would like to be in (Dawson, para. 0031).

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. Specifically, see the new portions of Barnett and Portal cited above. Barnett teaches determining, by algorithm (like ranking for relevance), what imagery to place into a portal. Portal further teaches displaying the sub-content based on a position and line of sight into the sub-content. In other words, because the portal simulates a window or door into the sub-content, what sub-content is displayed in the portal within the main content depends on where the portal is and what direction the portal is facing on the “other side.” Likewise, after passing through the portal to the sub-content, the portal remains behind the user with the main content displayed, so the user can go back through and back to the main content. Together, Barnett would determine the portal sub-content based on relevance, and Portal would show portions of the algorithmically selected sub-content based on the position and line of sight into the sub-content from the portal.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dickerson (US 20170053675 A1) which teaches determining a sub-content reproduction time (para. 0062-71).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174